DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/22/21.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiesel et al (2021/0123797) (of record).
Regarding claims 1, 8 and 15; figures 1, 3 and 12 of Kiesel et al below disclose a corrosion detection system (par. [0048], [0095]), comprising: a material (110, 1210) having at least two layers (1280, 1202, 1203 of figure 12B), said at least two layers 

    PNG
    media_image1.png
    641
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    496
    802
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    700
    550
    media_image3.png
    Greyscale


cable (1241) is embedded in said material (1280, 1202, 1203) at a respective at said
least one said interface (i.e., interface between fiber and material).
Regarding claim 3, Kiesel et al teaches that at least two layers further comprises
three or more layers (1280, 1202, 1203), wherein said at least one interface comprises
two or more interfaces, and wherein said at least one fiber optic cable is two or more fiber optic cables (140) embedded in a respective said two or more interfaces (figure 1).
Regarding claim 4, Kiesel et al teaches the use of gratings (841-1, 341-2, 341-3; 1241-1, 1241-2, 1241-3) having different Brag period (par. [0057], [0059]). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.
Regarding claim 5, Kiesel et al teaches the use of a photodetector (120 of figure 1 or photosensitive element 322 of figure 3) which connected to the at least one said fiber optic cable (140, 340) for determining said predetermined wavelength.
Regarding claim 16, Kiesel et al teaches that each said at least one fiber optic cable (1241) is surrounded by said material (1280, 1202, 1203) at a respective at said least one said interface (figure 12B).
Regarding claim 17, Kiesel et al teaches the use of gratings (841-1, 341-2, 341- 3; 1241-1, 1241-2, 1241-3) having different Brag period (par. [0057], [0059]). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al.
Kiesel et al does not teach that said two or more fiber optic cables have a cable thickness of less than 60 um thick; each of said at least two layers has a respective layer thickness; and, wherein said light wavelengths are selected independently of said layer thicknesses. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of  Kiesel .

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al in view of Grimmes et al (2002/0153882) (of record).
Kiesel et al teaches the use of a spectrum analyzer (350) and does not disclose a processor which having written non-transitory instructions incorporated therein for determining said predetermined interval as an output.

Grimmes et al, from the same field of endeavor, discloses a temperature sensing apparatus (10) in which a processor of a computer (39) is connected to a spectrum analyzer (37) for determining temperature, stress condition, or corrosion using the harmonic frequency amplitude value identified (see par. [0012], [0028] and figures 1-2 below).

    PNG
    media_image4.png
    651
    552
    media_image4.png
    Greyscale


Allowable Subject Matter
Claims 8, 10-14 are allowed.

Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive.
Applicant’s remarks, page 7, argues that “Applicant has also amended independent device claims 1 and 15 based on Applicant's perception of what the Examiner considers to be patentable, based on Examiner’s claim 9 objection. Stated differently, amended independent claims 1 and 15 now recite two or more cables that have a spacing, which is based on a calculated area to be monitored for corrosion. The claim 1 and 15 amendments appear to be based on the limitations that appear to distinguish Applicant's device from the prior art, based on the Examiner’s objection of claim 9”. The argument is not deemed to be persuasive because: 1) the limitations of objected claim 9 are not in claims 1 and 15, for example, nowhere in claims 1 and 15 recite steps of “… calculated area to be monitored for corrosion” and “spacing two or more said fiber optic cables based on the results of calculating step”; 2) the limitation “said two or more fiber optic cables having a spacing that is based on an area to be monitored” in claims 1 and 15 are read on the teachings of Kiesel et al as mentioned above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 9, 2022